Citation Nr: 1232594	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).


FINDING OF FACT

The medical evidence of record shows that, for the entire period on appeal, the Veteran's posttraumatic stress disorder (PTSD) was predominantly manifested by sleep impairment, nightmares, depression, anxiety, impaired memory, fatigue, an exaggerated startle response, an abnormal mood, irritability, impaired concentration, impaired attention, hypervigilance, avoidance behavior, a foreshortened sense of future, lack of enjoyment of activities, a restricted affect, and violence/assaultiveness.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2008 and March 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by a February 2008 rating decision and a 50 percent rating was assigned, effective August 17, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

An October 2008 VA PTSD examination report stated that the Veteran had not had any mental health treatment since his discharge from military service.  The Veteran reported that he had not worked since July 2008, when he lost his job due to the slow economy and being the "weakest link" at work.  He stated that he was primarily unemployed due to a lack of jobs, and that he was physically capable of work but was unreliable due oversleeping and forgetfulness.  The Veteran reported that he had divorced in February 2008, but had a girlfriend.  There were no indications of difficulties with activities of daily living.  The Veteran reported experiencing intrusive thoughts, stress, an abnormal reaction to loud noises, and sleep impairment.  On mental status examination, the Veteran was casually and comfortable dressed, with normal grooming and hygiene.  His mood was euthymic and his thought processes were logical and linear.  The Veteran spoke quietly and did not expand on his answers, but his judgment appeared intact.  No gross cognitive defects or communication difficulties were noted.

The Veteran also reported having a short temper, impaired concentration, impaired attention, forgetfulness, hypervigilance, an exaggerated startle response, avoidance behavior, a foreshortened sense of future, lack of enjoyment of activities, and a restricted affect.  The diagnosis was chronic PTSD which was mild to moderate in degree.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers. American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Veteran reported that his employability was impacted due to oversleeping and difficulty remembering to complete multiple tasks.  The examiner stated that neither of these concerns presented significant barriers to his ability to function in a competitive work environment, and that the Veteran would likely have no difficulties with employment if he adjusted his schedule, developed routines, or kept notes.  The Veteran was reported to be primarily unemployed due to the poor economy, not any disability.  He reported having limited social function, but was living with his sister, enjoyed his children, and had a new relationship that was going well.

A November 2008 VA neurological disorders examination report stated that, on mental status examination, the Veteran was alert and oriented to time, place, and person.  No memory, concentration, or language abnormalities were noted.

In an April 2009 VA outpatient medical report, the Veteran reported experiencing frequent nightmares, difficulty sleeping, depression, and anxiety.

An April 2009 VA mental health report stated that the Veteran was casually dressed and neatly groomed.  He appeared anxious, with fidgeting and constant movement.  The Veteran reported that he cared for his sons five days a week and really enjoyed being with them.  He denied experiencing depression, but reported suicidal ideation.  The Veteran denied having an anger problem and a desire to hurt others.  The examiner stated that the Veteran did not appear to be at risk for harm to self or others.  The Veteran reported that a few weeks before, he got into legal trouble when he got into a fight with his ex-wife and pushed over a bookcase, which resulted in his arrest and a restraining order.  The assessment was chronic PTSD.

An April 2009 VA traumatic brain injury report stated that, on psychiatric examination, the Veteran was friendly and cooperative with normal insight, normal judgment, and no suicidal ideation.

In a July 2009 VA mental health note, the Veteran reported that he agreed to accept mental health counseling in conjunction with a domestic abuse charge.  He reported experiencing sleep impairment, but was generally in a good mood.  The Veteran also reported minimal daytime flashbacks, impaired concentration, and a lack of energy.  The examiner stated that the Veteran's PTSD stress was moderate.  On observation, the Veteran was casually attired.  He was interactive, but lacked precision, and there was a general vagueness in question-response queries.  His mood was fair or better, the Veteran seemed to cooperate as best he could, and he had a mild manner.  The Veteran also denied suicidal ideation.

In a second July 2009 VA mental health note, the Veteran reported that his marriage was stable, he continued to go to college, and his only complaint was a lack of financial resources.  On observation, the Veteran was casually attired, very alert, and interactive.  He had anticipatory responses and a fair mood.

An August 2009 VA mental health note stated that, on observation, the Veteran was not spontaneous in his declaration of problems.  He was well groomed in casual attire and maintained good eye contact and an amiable demeanor.  The Veteran's problems had to be discovered rather than presented.  The examiner stated that the Veteran seemed to minimize his problems.

A September 2009 VA mental health note stated that the Veteran had recently been married.  The examiner stated that the Veteran's anger was a component of his PTSD.

A second September 2009 VA mental health note stated that, on observation, the Veteran was kempt, but needed to be drawn out and provided little spontaneous information.

In an October 2009 VA mental health note, the Veteran took a General Well-Being Scale Test, and the score indicated that he was generally stressed.  The Veteran reported experiencing disturbing memories, thoughts, images, and dreams.  He also reported multiple reactions to stressful experiences, avoidance behavior, memory impairment, loss of interest, feeling distant or cut off from others, feeling emotionally numb, and feeling as if his future would somehow be cut short.  The Veteran also reported sleep impairment, irritability, difficulty concentrating, being on guard, and feeling easily startled.  On observation, the Veteran was very non-verbal or interactive without an indication of resistance or defiance, but rather with a dull interaction style.

In an October 2009 VA PTSD examination report, the Veteran reported that he was required to participate in ongoing anger management treatment due to a domestic violence charge.  The Veteran reported that he was married to his second wife and lived with her, his two children, and a roommate.  He reported that most of his social activities were family related, including fishing, swimming, and riding bicycles.  He denied a history of suicide attempts, though he had a history of violence/assaultiveness as shown by the domestic violence incident with his ex-wife.  The Veteran reported that he spent his days parenting and was not working due to a lack of jobs.  On psychiatric examination, the Veteran was casually dressed in "bizarre" clothes.  No abnormalities of psychomotor activity, speech, attitude, or affect were noted.  The Veteran's mood was euthymic with some mild anxiety, but no abnormalities of attention, orientation, thought process, or thought content were noted.  He did not have any delusions or hallucinations, he understood the outcome of his behavior, and he was capable of insight.  The Veteran had sleep impairment, but did not have inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He also did not have suicidal or homicidal thoughts and his impulse control was fair, though he had episodes of violence, specifically a domestic violence issue with his exwife.  The Veteran was capable of maintaining minimum personal hygiene, did not have a problem with activities of daily living, and his memory was normal.

The examiner stated that the Veteran's PTSD symptoms were mild to moderate in severity and that his unemployment was not due to his symptoms.  The diagnosis was chronic PTSD, mild to moderate.  The examiner assigned a GAF score of 62, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningfully interpersonal relationships.  American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner stated that the Veteran's PTSD symptoms did not result in total occupational and social impairment; deficiencies in the areas of judgment, thinking, family relations, work, mood, or school; or reduced reliability and productivity.  However, the symptoms did result in an occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner opined that the Veteran was employable.

A November 2009 VA mental health note stated that the Veteran was confronted on his short responses and unusually concrete and marginal communication style.  The Veteran's response indicated that his sub-average communication response was his norm.  He had a fair mood and denied being stressed.  The examiner stated that the Veteran had poor communication skills.

In a November 2009 VA outpatient medical report, the Veteran reported experiencing depression and anxiety.

In a November 2009 VA neurological disorders examination report, the Veteran reported feeling depressed, being irritable, and getting angry very easily.  On examination, the Veteran alert and fully oriented, though he incorrectly identified the floor he was on.  His long term memory was intact, but abnormalities were noted on short term memory and concentration.  No language abnormalities were noted.  The report stated that there was objective evidence of impairment of attention and memory, but the Veteran had normal judgment and appropriate social interaction.

A November 2009 VA neuropsychology note stated that, on mental status examination, the Veteran was casually dressed and well groomed.  He was somewhat quiet and provided information with prompting.  No abnormalities of speech, orientation, or thought were noted.  The Veteran did not have hallucinations or delusion, but his affect was constricted and his mood was neutral.  The Veteran's attention and concentration were sufficient.  The diagnosis was PTSD.  The examiner assigned a GAF score of 62, which contemplates some mild symptoms.  American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A December 2009 VA mental health note stated that the Veteran had a low motivation profile.  On observation, the Veteran presented in a remarkably normal fashion, unlike previous times when he was distant and marginally communicative.  The Veteran acknowledged the change, but was unable or unwilling to explain the anomaly.  He was in open, good cheer and was interactive, clear, and coherent.  The only verbal stops occurred when cornered on possible non-compliance focuses.  The examiner stated that a clearer picture of the Veteran emerged, indicated that he had never been a motivated thinker, was a hands-on person with clear intellectual motivation barriers and no evidence of aspirations or ambitions.

A January 2010 VA mental health note stated that, on observation, the Veteran was "wearing his one affect fits all occasions PTSD mask" but was noticeably more animated with body language, hands, and posture.  The examiner opined that the Veteran's presentation was viewed as being related to attending the sessions involuntarily due to a court situation.

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the medical evidence of record shows that, for the entire period on appeal, the Veteran's PTSD was predominantly manifested by sleep impairment, nightmares, depression, anxiety, impaired memory, fatigue, an exaggerated startle response, an abnormal mood, irritability, impaired concentration, impaired attention, hypervigilance, avoidance behavior, a foreshortened sense of future, lack of enjoyment of activities, a restricted affect, and violence/assaultiveness.  The Board finds that those symptoms do not meet the criteria for a rating in excess of 50 percent.  The medical evidence of record shows that, for the entire period on appeal, the Veteran's PTSD was manifested by some symptoms which are contemplated by a 70 percent rating, such as impaired impulse control.  However, the preponderance of the evidence of record shows that the Veteran's PTSD symptoms are most analogous with and more nearly approximated a 50 percent rating, rather than a 70 percent rating.

While some medical reports have noted abnormalities of memory, the Veteran was only found to have mild impairment of short-term memory areas.  The Board finds that is not analogous to memory loss for names of close relatives, own occupation, or own name.  Furthermore, while the Veteran reported experiencing depression on some occasions, he frequently presented himself in a good mood and without indications of depression.  Accordingly, the Board finds that the preponderance of the evidence of record shows that any depression the Veteran experienced was not continuous and did not affect his ability to function independently, appropriately, and effectively.  Accordingly, the Board finds that the severity of the Veteran's depression is not analogous to that contemplated by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board also notes that the evidence of record shows that the Veteran had at least two incidents of domestic violence which resulted in court-ordered mental health treatment.  However, the evidence does not show that the Veteran actively hurt anyone in either incident, and the Veteran's court-ordered mental health treatment specifically stated that the Veteran did not appear to be at risk for harm to himself or others.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's violence/assaultiveness symptoms were not analogous to a persistent danger of hurting himself or others.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The evidence also shows that the Veteran does not have a total inability to establish and maintain effective relationships.  While the evidence of record includes relatively little indication of social interactions with friends, the Veteran's social limitations were sometimes stated to be due to his activities caring for his children.  In addition, during the course of the period on appeal, the Veteran married and was living with his spouse and another roommate.  That evidence is indicative of at least some ability to establish and maintain effective relationships.  Therefore, the Board finds his symptoms more nearly approximate difficulty in establishing and maintaining effective relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Board finds that the preponderance of the medical evidence of record shows that the Veteran's PTSD was of an overall severity which is not sufficient to warrant a rating in excess of 50 percent.

Most significantly, the October 2009 VA PTSD examination report specifically stated that the Veteran's PTSD caused occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks, but with generally satisfactory functioning.  That assessment is direct quotations of the dominant criteria for the 30 percent rating under the Schedule, and those findings clearly demonstrate the examiners felt the Veteran's symptoms were analogous to those contemplated by a 30 percent rating in October 2009.

The findings are also substantiated by the Veteran's GAF scores, which exclusively contemplated mild or moderate symptoms for the entire period on appeal.  Therefore, the Board finds that the Veteran's GAF scores indicate an overall moderate level of severity.  Accordingly, the Board finds that the Veteran's GAF scores, and the narrative medical evidence, demonstrate that his symptomatology was primarily moderate in severity for the entire period on appeal.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD was predominantly manifested by sleep impairment, nightmares, depression, anxiety, impaired memory, fatigue, an exaggerated startle response, an abnormal mood, irritability, impaired concentration, impaired attention, hypervigilance, avoidance behavior, a foreshortened sense of future, lack of enjoyment of activities, a restricted affect, and violence/assaultiveness.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his PTSD.  Ratings in excess of the currently assigned rating are provided for certain manifestations of PTSD, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's PTSD reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  The evidence shows that the Veteran stopped working due to poor economy and then began caring for children full-time.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board finds that the preponderance of the evidence is against the claim for an increased rating for PTSD.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


